                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

INTEGRAND ASSURANCE COMPANY

     Plaintiff,

     v.                            Civil No. : 19-01111 (DRD)

EVEREST REINSURANCE COMPANY;
ODYSSEY REINSURANCE COMPANY;
CATLIN        (XL        CATLIN)   RE:
UNDERWRITING INC., MIAMI ON
BEHALF OF LLOYD'S SYNDICATE
2003,       LONDON;        SWISS   INJUNCTION AND DAMAGES FOR
REINSURANCE              AMERICA   BREACH OF ANTITRUST LAWS;
CORPORATION    ARMONK;    ALLIED   INSURANCE CODE; UNFAIR
WORLD RE ON BEHALF OF LLOYD'S      COMPETITION; DECLARATORY
SYNDICATE   2232,   LONDON;   MS   JUDGMENT; COLLECTION AND
AMLIN UNDERWRITING LIMITED ON      DAMAGES.
BEHALF OF LLOYD'S SYNDICATES
0623, 1084, 2001, 2010,2088,       PLAINTIFF DEMANDS TRIAL BY
2623,2791,4020,     and    5678;   JURY
ASPEN   INSURANCE   UK   LIMITED
TRADING AS ASPEN RE LONDON,
ENGLAND;    LIBERTY    SPECIALTY
SERVICES LTD LIB 4472, PARIS
OFFICE UNDERWRITING FOR AND ON
BEHALF OF LLOYD'S SYNDICATE
4472.

     Defendants


 OPPOSITION TO MOTION AND MEMORANDUM OF LAW REQUESTING DISMISSAL
  OF PLAINTIFF’S CLAIMS AGAINST ODYSSEY REINSURANCE COMPANY AND
     COMPELLING THE IMMEDIATE ARBITRATION OF ALL SUCH CLAIMS

TO THE HONORABLE DANIEL R. DOMÍNGUEZ
SENIOR, UNITED STATES DISTRICT JUDGE:
      COMES     NOW      plaintiff,          Integrand        Assurance     Company

("Integrand"), through its undersigned counsel, and respectfully

alleges and prays:

                                  I.     INTRODUCTION

      As stated in Integrand’s Amended Verified Complaint (Docket

No.   11)     (hereinafter,      the     “Amended          Verified    Complaint”),

Integrand     and      Odyssey     Reinsurance             Company    (hereinafter,

“Odyssey”) executed reinsurance contracts numbers B110817IB11061,

Bl10817IB11062        (collectively,         the     “Reinsurance      Contracts”),

effective May 1, 2017, in order to transfer Integrand’s financial

risk in insuring excess coverage for catastrophic events. Months

later, Hurricane Irma and Hurricane Maria, in quick succession,

battered the Puerto Rican archipelago.

      Despite Odyssey’s contractual obligation to comply with its

contractual obligations and honor the requests for payment that

Integrand has made for damages attributable to Hurricane Irma,

Odyssey, in conjunction with other reinsurers, has purposefully

delayed any decision on payment to Integrand in reference to the

claims for hurricane Irma. After repeated requests for repayment,

and finding itself under-capitalized due to Odyssey and the other

reinsurers’    refusal     to    abide   by        their    agreements,   Integrand

served Odyssey with a Demand for Arbitration on December 5, 2018.




                                         2
    As the Amended Verified Complaint states, the Reinsurance

Contracts contained an identical arbitration clause (hereinafter,

the “Arbitration Clause”) which reads as follows:

                           ARBITRATION

    1.   Disputes arising out of this Agreement or concerning
         its interpretations or validity, whether arising
         before or after its termination, shall be referred
         to   Arbitration.  This  Arbitration   shall  be   a
         condition precedent to the commencement of any
         action at law.

    2.   Each party shall appoint an Arbitrator and the two
         so named shall, before they enter upon the
         Arbitration, appoint an Umpire. In the event of one
         party failing to name an Arbitrator within 30
         (thirty) days of the other party requesting it in
         writing to do so, or in the event of the Arbitrators
         failing to appoint an Umpire within 30 (thirty) days
         of their own appointments, the said Arbitrator
         and/or Umpire shall be appointed by the President of
         the Chamber of Commerce in the city where the
         Arbitration takes place.

    3.   The Arbitrators and Umpire shall be disinterested
         current or retired executive officers of insurance
         or reinsurance companies or Underwriting Members at
         Lloyd’s.   The Court of Arbitration shall be in San
         Juan, Puerto Rico, unless some other place is
         mutually agreed upon by parties in this Agreement.

    4.   Within 30 (30) days after the appointment of the
         Umpire, the Arbitrators and Umpire shall meet, and
         determine a timely period for discovery, discovery
         procedures and schedules for hearings. Should the
         two Arbitrators fail to agree, then the matter in
         dispute shall be referred to the Umpire. The
         Arbitrators and Umpire shall make their award with a
         view to effecting the general purposes of this
         Agreement.   They    may   abstain    from  judicial
         formalities and from strictly following the rules of
         law and shall make their decision according to the
         practice of the reinsurance business.


                                3
    5.   The Arbitrators or Umpire shall give an award in
         writing within 60 (sixty) days of the hearing or, if
         no hearing is held, the submission of all evidence
         by the parties. The award agreed upon by the two
         Arbitrators or by the majority of the Arbitrators
         and the Umpire shall be final and binding on both
         parties. The costs of Arbitration shall be paid as
         the Court of Arbitration directs. If either of the
         parties should fail to carry out any award the other
         may apply for its enforcement to a court of
         competent jurisdiction in a territory in which the
         party in default is domiciled or has assets or
         carries on business.

    6.   If an Arbitrator or Umpire, subsequent to this
         appointment, is unwilling or unable to act, a new
         Arbitrator or Umpire shall be appointed in his stead
         by the aforementioned procedure.


    Integrand      informed     Odyssey       of    its    selection      for   an

arbitrator    on    December    14,      2018.     In   accordance     with     the

Arbitration    Clause,       Integrand       selected     Raymond    P.    Burgos

Santiago, Esq., an attorney with substantial experience as an

executive officer of insurance companies.

    On January 4, 2019, in its letter informing of its own

selection for arbitrator, Odyssey challenged the qualifications

of Mr. Burgos, and requested evidence that would prove that Mr.

Burgos   complied     with     the    qualifications        required      in    the

Arbitration Clause. In response, Integrand furnished Mr. Burgos’s

curriculum vitae to Odyssey on February 8, 2019, in which his

experience in the insurance industry was well-documented.

    Nonetheless, Odyssey obstinately persisted in its opposition

to Integrand’s selection of an arbitrator with more than fifteen

                                         4
years    of     experience    in        the   insurance     industry.    It     requested

further evidence of Mr. Burgos’s insurance experience on January

10th, 2019, and requested a standstill to the arbitration on

January 29th, 2019, until Integrand named an arbitrator that was

to Odyssey’s satisfaction. Just one day later, Odyssey again

demanded that Integrand substitute its selection of arbitrator.

       On February 1, 2019, Odyssey filed a “Petition to Compel

Arbitration” with this Court allegedly pursuant to Sections 4 and

5 of the Federal Arbitration Act, 9 U.S.C. §§4, 5, which has been

administratively assigned to Judge Carmen C. Cerezo with Case

Number 19-MC-035 (CCC) (hereinafter, “Odyssey’s Petition”), and

in    which     Integrand    has    filed       a Motion     to   Dismiss.      Odyssey’s

Petition,        predicated        on     the       same   baseless     objections    to

Integrand’s selection of arbitrator, is only the last in the

series of actions taken by Odyssey to stall the resolution of the

disputes arising out of the reinsurance contracts agreed with

Integrand, and is wholly unsupported by applicable law.

       The dilatory conduct shown and baseless objections presented

by Odyssey to Integrand’s choice of arbitrator have escalated to

the     point    where      they    have        frustrated    the     purpose    of   the

Arbitration Clause, which is a speedy resolution to disputes

arising out of the Reinsurance Contracts. Partly because of this,

because of the conduct of other defendant reinsurers, and because

of unrelated defects in the Arbitration Clause, Odyssey has left

                                                5
Integrand no choice but to request that a declaratory judgment be

issued to the effect that the Arbitration Clause is declared

ineffective        and    null     through       the    instant        Amended     Verified

Complaint, which Odyssey now requests this court to dismiss.1

     In    the     instant       Motion   and     Memorandum       of    Law     Requesting

Dismissal     of       Plaintiff’s       Claims    Against        Odyssey       Reinsurance

Company And Compelling the Immediate Arbitration Of All Such

Claims    (hereinafter,          “Odyssey’s       Motion     to    Dismiss”),       Odyssey

reproduces       the     same    arguments       related     to    its    objections      to

Integrand’s choice of arbitrator, which are without basis in the

law, and further ignores that an argument that the Arbitration

Clause is null and void is a textbook example of an arbitrability

challenge    that is        for    the    courts       to   adjudicate      according     to

applicable state contract law. The applicable state contract law

in this case is Puerto Rico law, and according to the applicable

Puerto    Rico     contract       law,    the     Arbitration          Clause    should   be

declared null and void.

     II.     LEGAL STANDARD APPLICABLE TO A MOTION TO DISMISS UNDER
                                  RULE 12(B)(6)

     Rule     8(a)(2)       of    the     Federal       Rules     of    Civil     Procedure

requires that the plaintiff plead “a short and plain statement of

the claim showing that [it] is entitled to relief”. Fed. R. Civ.


1 The Amended Verified Complaint also requests injunctive relief and raises a
number of claims for damages that Odyssey does not argue against here, as it
is only arguing that the Arbitration Clause is valid and enforceable as a
threshold matter to compel arbitration.
                                             6
P. 8(a)(2). To meet this standard and to state a claim for relief

sufficient to withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), as interpreted by the Supreme Court of

the United States, the plaintiff must plead “factual content that

allows   the   court    to    draw    the       reasonable    inference     that    the

defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Under Federal Rule of Civil

Procedure 12(b)(6), dismissal is proper for failure to state a

claim if it clearly appears, according to the facts alleged, that

the plaintiff cannot recover on any viable theory. Gonzalez-

Morales v. Hernandez-Arencibia, 221 F.3d 45, 48 (1st Cir. 2000)).

      In ruling on a motion to dismiss, “a court must accept as

true all the factual allegations in the complaint and construe

all   reasonable       inferences       in       favor   of    the      plaintiffs.”

Alternative Energy, Inc. v. St. Paul Fire and Marine Ins. Co.,

267 F.3d 30, 33 (1st Cir. 2001) (citing Beddall v. State St. Bank

& Trust Co., 137 F.3d 12, 16 (1st Cir. 1998)).                      However, a court

“need not accept as true legal conclusions from the complaint or

‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Gonzalez v. Otero, 172 F.Supp.3d 477, 499 (D.P.R. 2016), aff’d

sub nom. Gonzalez v. Velez, 864 F.3d 45 (1st Cir. 2017).                             A

“complaint     that     rests    on      bald       assertions,        unsupportable

conclusions,    periphrastic         circumlocutions,         and    the   like    will

likely   not   survive    a   motion     to      dismiss.”    Velazquez–Ortiz        v.

                                            7
Negron–Fernandez, 174 F.Supp.3d 653, 660 (D.P.R. 2016) (internal

quotation marks and citations omitted).

      As   such,       in   evaluating      a       motion    to    dismiss     under    Rule

12(b)(6),        the   Court     must     begin      by   separating      a    complaint’s

factual allegations from its legal conclusions because, unlike

factual     allegations,          legal     conclusions            contained     within     a

complaint are not entitled to a presumption of truth and should

be disregarded by the Court. Id. at 677. Merely “parroting” the

elements of a cause of action is not enough for a plaintiff to

proceed with his claim. Id. at 678; see Sánchez v. Pereira-

Castillo, 590 F.3d 31, 49 (1st Cir. 2009). As a second step, the

Court must evaluate whether the factual allegations, taken as a

whole, state a facially plausible legal claim. Ashcroft, 556 U.S.

at 679. According to the Supreme Court, “[a] claim has facial

plausibility       when     the    plaintiff         pleads     factual       content    that

allows     the    court     to    draw    the       reasonable      inference     that    the

defendant is liable for the misconduct alleged.” Id.

                                 III.     LAW AND ARGUMENTS

  A. Due to ambiguity, vagueness, and contract frustration the
     agreement to arbitrate is invalid. This is a textbook
     example of an arbitrability challenge for the courts to
     adjudicate as a matter of state contract law.


      In Odyssey’s Motion to Dismiss, Odyssey argues that, given

the   “strong      federal       policy    favoring       expedited       arbitration      as

contractually          agreed”    and     the       existence      of   the    Arbitration

                                                8
Clause, the FAA compels the parties to arbitrate. It argues that

the case at hand complies with the three requirements that a

party seeking to compel arbitration must demonstrate, namely,

that there exists a valid agreement to arbitrate, that the movant

is entitled to invoke the arbitration clause, that the other

party is bound by that clause, and that the claim is within the

scope of the clause. See Soto-Fonalledas v. Ritz-Carlton San Juan

Hotel Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011).

       However, while Integrand does not deny that the Arbitration

Clause exists in the Amended Verified Complaint, it does deny

that   it   is     a    valid   and    enforceable        agreement      to   arbitrate.

Integrand contends that the Arbitration Clause, as drafted, is

null and void due to ambiguity and vagueness in its text, and due

to the fact that the Arbitration Clause’s purpose was frustrated

due to Odyssey’s dilatory conduct and baseless objections to

Integrand’s        selection     of    arbitrator.       These     are   claims,   well-

founded     upon       Puerto   Rico   law,       that   go   to   the   heart   of   the

Arbitration Clause’s validity. On this point, the Supreme Court

has stated that “[w]hen deciding whether the parties agreed to

arbitrate     a    certain      matter    (including          arbitrability),      courts

generally . . .           should apply ordinary state-law principles that

govern the formation of contracts.” First Options of Chicago,




                                              9
Inc. v. Kaplan, 514 U.S. 938, 944 (1995). 2 The First Circuit has

also stated that the scope of what encompasses a question of

arbitrability includes “questions about whether the parties have

a valid arbitration agreement at all” and “whether a concededly

valid   arbitration     clause    encompasses    a   particular     type   of

controversy.” Fantastic Sams Franchise Corp. v. FSRO Ass’’n Ltd.,

683 F.3d 18, 25 (1st Cir. 2012). Finally, as this District Court

has aptly stated in the past, “even if the FAA were applicable to

the case at bar, the court would still have to resort to Puerto

Rico law to ultimately adjudicate whether the dispute resolution

clauses are valid and enforceable. Under the FAA, the validity

and enforceability of arbitration agreements are still matters of

state contract law.” Garrison v. Palmas del Mar Homeowners Ass’n,

Inc., 538 F.Supp.2d 468, 475 (2008) (citations omitted).

     Thus, it is well-settled that arguments such as the ones

advanced by Integrand in its Amended Verified Complaint, which

seek a declaratory judgment to the effect that the Arbitration

Clause is ineffectual and null, cannot be done away with by

simply invoking the FAA. Rather, there is a real controversy

regarding the validity of the Arbitration Clause which Odyssey


2
 The Supreme Court also stated in the First Options case that arbitrability
should be subjected to arbitrators if the parties have so decided it. First
Options, 514 U.S. at 943. But on this point, the Court of Appeals for the
First Circuit interpreted the Supreme Court as reasoning that “parties are
unlikely to have focused on the question of who should decide arbitrability,
and therefore the courts should presume that they did not intend to submit
arbitrability to issues to an arbitrator.” PaineWebber, Inc. v. Elahi, 87 F.3d
589, 599 (1st Cir. 1996).
                                     10
now seeks to enforce, and it is incumbent upon this Court to

resolve    the    controversy        in    accordance     with      applicable          state

contract law.

    The Reinsurance Contracts at issue contained an identical

choice     of    law     clause     in     their      jurisdiction         section          that

established       that      “[e]xcept      as    provided      by     the    Arbitration

Article,    the       validity,     construction       and    performance          of       this

Agreement shall be governed by the laws of the Commonwealth of

Puerto Rico, and the courts of that country shall have sole

jurisdiction      of     any   dispute     hereunder.”        Thus,    the    applicable

state contract law with which to resolve the arbitrability claims

raised by Integrand is Puerto Rico contract law. Odyssey cannot

simply avail itself of the FAA to dismiss Integrand’s arguments

and blindly enforce an arbitration covenant, the validity of

which is in dispute.

  B. Under Puerto Rico law, the arbitration covenant is invalid
     due to ambiguity and vagueness.

    Puerto Rico law is clear that there is no contract unless

there is a concurrence of three elements: 1) the consent of the

contracting       parties;     2)   a     definite     object    which       may       be   the

subject of the contract, and 3) the cause for the obligation

which    may     be    established.       P.R.     Laws   Ann.      tit.    31     §    3391.

Contracts       must   be    specific      as    to   their   subject       and    object.

Regarding the object of the contract, José Puig Brutau has argued

that for there to be an object, there must be “(a) an agreement
                                            11
of the minds; (b) from which one or more personal or credit

rights arise; (c) and which imposes a series of conducts on the

parties, and (d) conduct which refers to the manner in which a

certain thing, object or service will be approached.” 2-11 José

Puig Brutau, FUNDAMENTOS      DE   DERECHO CIVIL 110 (1977).

       In the case at hand, the Arbitration Clause in question does

not set forth a mechanism to resolve Odyssey's objection to the

designation of Integrand’s selected arbitrator.                   As such, it is

deficient in referring to the manner in which the arbitration

will be approached, and is thus ambiguous as to its object to the

point that the arbitration process has been rendered inoperative

and ineffectual. Therefore, this Honorable Court should issue

judgment declaring that the aforementioned arbitration covenant

is    null   due   to   its   ambiguity         and   defects.   See    Jose   Carlos

Fernandez Rozas, DERECHO           DE LOS NEGOCIOS INTERNACIONALES,    Madrid, 2007;

Elena Artude Iribarri, EL            CONVENIO ARBITRAL EN EL ARBITRAJE INTERNACIONAL,

Madrid, Eurolex, 1997.

     C. Under Puerto Rico law, the arbitration covenant is invalid
        because it is contrary to public order.

       Article 1207 of the Puerto Rico Civil Code provides that

“[t]he contracting parties may (...) establish the clauses and

conditions which they may deem advisable, provided they are not

in contravention of law, morals, or public order”. P.R. Laws Ann.

tit. 31 § 3372.         Inasmuch as the arbitration covenant explicitly


                                           12
states that the arbitrators and umpire “may abstain (...) from

strictly following the rules of law and shall make their decision

according to the practice of the reinsurance business”, it is in

violation of Article 1207 of Puerto Rico Civil Code. Further,

considering the damages suffered as a result of both hurricanes,

which    are    still    ongoing,          not    abiding        by    Puerto    Rico       law    in

interpreting the Reinsurance Contracts is contrary to morals and

public    order.         Therefore,         this       Honorable        Court    should       issue

judgment declaring the arbitration covenant null and void.

  D. In the alternative, under Puerto Rico law, the arbitration
     covenant has subsequently become invalid and ineffectual.

    In the alternative, regardless of its initial validity, the

arbitration covenant has subsequently become invalid. This owes

to two principal reasons.

    First,       the     Arbitration             Clause     does      not     conform       to    the

current    needs    of    the       insurance          industry,       and should          thus   be

modified       accordingly          in    light        of   the       rebus     sic    stantibus

doctrine, which is an implicit condition of contract formation

that assumes that a contract will bind the parties unless and

until    there     are    important          changes        in    the    state        of   affairs

contemplated by the parties when forming the contract. See Banco

Popular v. Sucn. Talavera, 174 D.P.R. 686, 694 (2008).                                            The

damages    suffered       as    a    result       of    both      hurricanes,         which      were

unprecedented       and     are          still     ongoing,        changed      the        material


                                                  13
conditions under which the parties contracted and under which

they created their reasonable expectations. Thus, the Arbitration

Clause should be modified to fit the current context. In the

current context, not abiding by Puerto Rico law in interpreting

the Reinsurance Contracts, as the Arbitration Clause allows, is

contrary to morals and public order.

       Second, Odyssey’s dilatory conduct and baseless objections

to    Integrand’s     choice   of     arbitrator     have    so    stalled   the

arbitration process that they have frustrated the purpose of the

Arbitration Clause, which is the speedy resolution of conflicts.

Two    cases   of   the   Puerto    Rico    Court   of   Appeals   discuss   the

doctrine of contract frustration in extenso. In one of these

cases, the Puerto Rico Court of Appeals explained the doctrine as

follows:

            The frustration of the cause of the contract is a
       source of inefficacy produced by the emergence of
       circumstances after contract formation that alter the
       substantive expectations of the parties at the time
       they agreed to the contract. . . In considering the
       cause as the purpose or practical end that the parties
       wished to obtain in contracting, when subsequent events
       make useless to one of the parties the consecution of
       that end or purpose, then we face a situation where the
       contract’s purpose has been frustrated due to lack of
       cause. Surety & Indemnity United Company v. Jover, 2011
       WL   2436240,  at   *8  (T.A.P.R.,   April  28,   2011)
       (translation supplied).

     In a subsequent case, the Puerto Rico Court of Appeals stated

that “contract frustration can be characterized as one of those

atypical anomalies discussed by Puig Brutau in the sense that it

                                       14
is a ground for inefficacy that is not expressly stated in the

Civil    Code.”   Banco   Popular    de        Puerto    Rico   v.   2007    Accurate

Development   Group,      Inc.,    2013    WL    6199963,       at   *10   (T.A.P.R.,

October 31, 2013) (citations omitted). Furthermore, it cited a

Spanish legal commentator for the proposition that once an event

frustrates that purpose or cause of the contract, the aggrieved

party may either accept its inconvenient consequences, or oppose

itself to the performance of the contract by bringing suit or by

raising a defense in the litigation in which the exigibility of

the frustrated contract is debated. Id. In the case at hand, the

parties agreed to the Arbitration Clause precisely to create an

alternative form of dispute resolution that would lead to the

speedy resolution of conflicts arising out of the Reinsurance

Contracts. Notwithstanding, Odyssey has exploited the ambiguity

and vagueness in the Arbitration Clause, specifically its silence

on resolving challenges to arbitrator qualifications, in order to

stall the arbitration process. This dilatory conduct has rendered

the Arbitration Clause inoperative and ineffectual in practical

terms.

  E. Section 5 of the FAA, 9 U.S.C. § 5, provides no solution to
     Odyssey’s baseless and dilatory objections to Integrand’s
     selected arbitrator, and thus does not cure the defects of
     the ineffectual and ambiguous Arbitration Clause.

    Odyssey’s       Motion    to   Dismiss       alleges    that     the    very   real

problems    posed    by      the   Arbitration          Clause’s     ambiguity      and


                                          15
vagueness,   which       have   thus   far    allowed   Odyssey     to     present

baseless objections to Integrand’s selection of arbitrator that

have stalled the resolution of Integrand’s claims and frustrated

the purpose of the Arbitration Clause, are magically solved by

Section 5 of the FAA, 9 U.S.C. § 5. They are not, as Section 5 of

the FAA does       not even conform          to the facts    of    the case as

admitted by Odyssey. The referenced section states that:

      If in the agreement provision be made for a method of
      naming or appointing an arbitrator or arbitrators or an
      umpire, such method shall be followed; but if no method
      be provided therein, or if a method be provided and any
      party thereto shall fail to avail himself of such
      method, or if for any other reason there shall be a
      lapse in the naming of an arbitrator or arbitrators or
      umpire, or in filling a vacancy, then upon the
      application of either party to the controversy the
      court shall designate and appoint an arbitrator or
      arbitrators or umpire, as the case may require […]. 9
      U.S.C. § 5.

The problem with Odyssey’s argument is that its invocation of

this legal provision is at odds with, and wholly unsupported by,

the applicable facts, as admitted by Odyssey itself.

      With regard to the naming of an arbitrator, 9 U.S.C. § 5

clearly states that the Court may name an arbitrator in case

there is a lapse in the naming of an arbitrator; however, Odyssey

itself admits in the allegations contained in Paragraph 12 of

Odyssey’s Petition that Integrand informed it of its selection

for   arbitrator    on    December     14,   2018.   That   by    itself   should

preclude any claim by Odyssey that there has been a “lapse in the

naming of an arbitrator” in accordance with 9 U.S.C. § 5, and
                                        16
that the Court is therefore authorized to name an arbitrator in

Integrand’s stead. To claim a lapse simply because Odyssey did

not agree with Integrand’s choice of arbitrator is a way of

conveniently ignoring that its own factual admission does not

comport with its legal argument.

    Instead, Odyssey’s invocation of 9 U.S.C. § 5 when Integrand

has already named its arbitrator is a thinly veiled form of

asking     the   Court     reviewing       Odyssey’s     Petition     to      strike

Integrand’s selection of arbitrator for the proceedings, which is

also roundly contradicted by the applicable case law.

    As the United States Court of Appeals for the Second Circuit

has plainly stated, “[t]he Arbitration Act does not provide for

judicial scrutiny of an arbitrator’s qualifications to serve,

other than in a proceeding to confirm or vacate an award, which

necessarily      occurs    after     the      arbitrator     has    rendered    his

service.” Florasynth, Inc. v. Pickholz, 750 F.2d 171, 174 (2nd

Cir. 1984). This is so even in cases of apparent arbitrator

partiality,      where    the   Second     Circuit     has   also    stated     that

“[a]lthough the FAA provides that a court can vacate an award

‘[w]here    there   was    evident     partiality      or    corruption    in    the

arbitrators,’ id. § 10(a)(2), it does not provide for pre-award

removal of an arbitrator.” Aviall, Inc. v. Ryder System, Inc.,

110 F.3d 892, 895 (2nd Cir. 1997).



                                         17
    With respect to pre-award removal requests based on the

qualifications     of      the   arbitrator,      the   Fifth    Circuit   has

interpreted the FAA to mean that “a court may not entertain

disputes over the qualifications of an arbitrator to serve merely

because a party claims that enforcement of the contract by its

terms is at issue, unless such claim raises concerns rising to

the level that the very validity of the agreement be at issue.”

Gulf Guar. Life Ins. Co. v. Connecticut Gen. Life Ins. Co., 304

F.3d 476, 491 (5th Cir. 2002). Other courts have followed this

“well-established” rule “that a district court cannot entertain

an attack upon the qualifications or partiality of arbitrators

until after the conclusion of the arbitration and the rendition

of an award.”      Michaels v. Mariforum Shipping, S. A., 624 F.2d

411, 414 n. 4 (2nd Cir. 1980); see John Hancock Life Insurance

Company (U.S.A.) v. Employers Reassurance Corporation, No. 15-cv-

13626, 2016 WL 3460316, at *4 (D. Mass. June 21, 2016) (“[the]

argument   that    there    is   an   exception    that   permits    pre-award

removal    where   the      challenge    is    based    upon    contract-based

qualifications, has been considered and rejected by the Fifth

Circuit.”); Trustmark Ins. Co. v. Clarendon Nat’l Ins. Co., No.

09-cv-6169-HDL, 2010 WL 431592, at *2-3 (N.D. Ill. Feb 1, 2010);

Ins. Co. of N. Am. V. Pennant Ins. Co., No. 97-cv-154-FSVA, 1998

WL 103305, at *3 (E.D. Pa. Feb. 18, 1998); Marc Rich & Co., A.G.



                                        18
v. Transmarine Seaways Corp. of Monrovia, 443 F. Supp. 386, 388

(S.D.N.Y. 1978).

      At   least    one    district     court    in   the    First   Circuit     has

grappled with the question of pre-award removal of arbitrators

due to challenges to their qualifications. The District Court for

the District of Massachusetts has stated that it “agrees with the

reasoning    of    the    Fifth    Circuit,     Second    Circuit    and    multiple

district courts that have rejected the argument that courts have

jurisdiction to remove an arbitrator pre-award simply because the

challenge to the arbitrator invokes a qualification set out in

the   arbitration        agreement.”    See    John   Hancock   Life       Insurance

Company (U.S.A.), No. 15-cv-13626, 2016 WL 3460316, at *4. Thus,

the jurisprudence is more than clear that 9 U.S.C. § 5 is not

adequate    to    entertain       challenges    to    a   party’s    selection    of

arbitrator       based     on     the   argument      that    the    arbitrator’s

qualifications do not comply with the contractual requirements.

As such, Odyssey cannot argue that 9 U.S.C. § 5 resolves the

ambiguity and vagueness contained in the Arbitration Clause and

the consequent dilatory conduct and baseless objections presented

by Odyssey to Integrand’s selection of arbitrator, which have

frustrated the purpose of the Arbitration Clause itself.




                                         19
  F. In any case, Integrand’s antitrust and Puerto Rico Insurance
     Code claims are not covered by the scope of the Arbitration
     Clause.

      Integrand asserts in the Amended Verified Complaint that

Odyssey      and      other    reinsurers        have       colluded      to     unreasonably

restrain trade or commerce in interstate commerce in Puerto Rico,

in violation of state and federal antitrust law, and therefore

requests injunctive relief and statutory damages for the harm

caused      by     Odyssey’s       illegal       conduct.         See    Amended     Verified

Complaint, at 9-10, ¶¶ 31-34. Specifically, Integrand claims that

the   boycott       agreed     upon      by   Odyssey       and     other      reinsurers    in

refusing to honor Integrand's cash calls constitutes an act that

unreasonably restrains trade or commerce in interstate commerce

and   in    Puerto      Rico.      See    Id.    at    9,     ¶    28.   This     conduct     is

proscribed       by    both     federal       and     state       antitrust      laws,     which

provide for statutory damages that aggrieved parties have a right

to recoup from transgressors. 15 U.S.C. § 15; PR Laws Ann. tit.

10 § 268. The statutory damages prescribe a recovery of three

times      the     amount     of   the    damages       suffered,         plus     costs    and

reasonable attorney fees. Id.

      Integrand         furthermore           argues     that       Odyssey       and      other

reinsurers have violated provisions of the Puerto Rico Insurance

Code that preclude unfair competition and deceptive and unjust

practices, and in so doing have caused Integrand damages. See

Amended Verified Complaint, at 10-11, ¶¶ 35-39. Specifically,

                                                20
Integrand    affirms     that   Odyssey    and     other   reinsurers’      illegal

conduct have caused it damages. This is a tort action arising

under Art. 1802 of the Puerto Rico Civil Code, which establishes

that “[a] person who by an act or omission causes damage to

another through fault or negligence shall be obliged to repair

the damage so done.” P.R. Laws Ann. tit. 31 § 5141. The violation

of legal requirements is conduct which constitutes a fault under

Art.    1802.   Specifically,       actions        which   amount    to     unfair

competition and monopolistic practices in violation of applicable

laws have been found to justify a cause of action under Art.

1802. See Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R.

497, 525-26 (1994).

       The   foregoing     actions,   both       under     the   antitrust        and

Insurance Code legislation, are non-contractual obligations that

arise out of Odyssey and other reinsurers’ duty to comply with

the    applicable   law.   These   causes     of    action   are    known    as    ex

delicto, as opposed to ex contractu actions. As the Puerto Rico

Supreme Court has explained:

       Actions arising in contracts seek fulfillment of
       promises agreed to by the contracting parties. Said
       actions arise from the obligations freely agreed to by
       the contracting parties and stem from a voluntary act
       or omission which results in the breach of a previously
       constituted   obligation. The   fault   or   negligence
       mentioned in sec. 1802 bears no relation to a prior
       obligation and gave rise to actions which, before the
       publication of the Spanish Civil Code, were known as
       quasi-delicto and formerly, in common law, were called
       actions ex delicto. Arroyo v. Caldas, 68 P.R.R. 639
       (1948). This tort does not stem from the will of the
                                      21
       parties, but from the breach of some obligations and
       duties imposed by law. Santiago Nieves v. A.C.A.A., 119
       D.P.R. 711, 19 P.R. Offic. Trans. 755, 760 (1987).

It    is    well    settled    that        the        same    event       can    give     rise      to

contractual and non-contractual causes of action. Ramos Lozada v.

Orientalist Rattan Furniture Inc., 130 D.P.R. 712, 727 (“a claim

for    non-contractual        damages        resulting             from    the    breach       of   a

contract lies if the act that caused the damage constitutes a

breach of the general duty not to injure anyone”).

       Here, Odyssey’s damaging actions, in collusion with other

reinsurers, gave rise to both ex contractu and ex delicto causes

of action. Insofar as those actions are ex contractu, they may

fall       under    the    scope      of    the         ineffectual         and        inoperative

Arbitration Clause, the validity of which is in any case in

dispute. Insofar as other causes of action are ex delicto, such

as the foregoing antitrust and Insurance Code claims, they do

not.

       WHEREFORE,         Integrand    requests              this   Honorable          Court   deny

Odyssey’s Motion to Dismiss filed by Odyssey on February 11, 2019

and    grant       the    remedies     requested              in    the     Amended       Verified

Complaint.

       RESPECTFULLY SUBMITTED.

       In San Juan Puerto Rico, this 26th day of February, 2019.

       IT    IS     HEREBY    CERTIFIED           that        on     this       same     date,      I

electronically filed the foregoing with the Clerk of the Court

                                                 22
using the CM/ECF system, which will send notification of such

filing to all CM/ECF participants in this case.

                             PIETRANTONI MÉNDEZ & ALVAREZ LLC
                             Attorneys for Integrand
                             Banco Popular Center, 19th Floor
                             San Juan, PR 00918
                             Tel: (787) 274-1212
                             Facsimile: (787) 274-1470


                             S/Jorge I. Peirats
                             JORGE I. PEIRATS
                             USDC 201409
                             jpeirats@pmalaw.com




                               23
